Citation Nr: 1743484	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-35 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Whether new and material evidence has been submitted to reopen the claim for service connection for a low back condition.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for tinnitus.

4. Entitlement to service connection for residuals of head trauma, to include traumatic brain injury (TBI).

5. Entitlement to service connection for aortic valve disease, status post valve replacement, to include as due to exposure to herbicide agents.

6. Entitlement to an initial rating in excess of 10 percent for disfigurement due to residual contusion laceration scar.

7. Entitlement to an initial rating in excess of 10 percent for residual contusion laceration scar due to pain.
8. Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) and depressive disorder.

9. Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability, to include ventral hernia, claimed as due to gallbladder surgery performed at the Indianapolis VA Medical Center (VAMC) in March 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from September 1965 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of the Indianapolis, Indiana Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for aortic valve disease, status post valve replacement (claimed as heart condition).  This matter further comes before the Board from a March 2011 rating decision in which the RO granted service connection for PTSD and depressive disorder and assigned a 30 percent rating, effective May 29, 2009; granted service connection for residual contusion laceration scar and assigned a 10 percent rating for disfigurement and a 10 percent rating for pain, each effective May 29, 2009; denied service connection for bilateral hearing loss, tinnitus, and residuals of head trauma to include TBI; and found that new and material evidence had not been submitted to reopen the claim for service connection for low back strain.
In a January 2014 rating decision, the RO granted an initial 50 percent rating for PTSD and depressive disorder, effective from May 29, 2009.  The Veteran continued his appeal for an even higher rating for PTSD and depressive disorder.

In the January 2014 statement of the case, the RO found that new and material evidence had been submitted to reopen the claim for service connection for low back strain, and, thereafter, denied the claim for service connection for low back strain on the merits.  Although the RO reopened the Veteran's claim for service connection for a low back disability, the question of whether new and material evidence has been received to reopen such claims must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383. The Board has characterized the claim accordingly.

In a substantive appeal (VA Form 9) dated in March 2014, the Veteran requested a BVA hearing by videoconference.  In July 2016, the Veteran indicated he wished to withdraw his request for any type of hearing with the Board.  

The issues of entitlement to service connection for bilateral hearing loss, tinnitus, and aortic valve disease, status post valve replacement, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. By December 1988 decision, the Board denied service connection for a back disability, essentially based on findings that a chronic back disability was not present during service and was not present until 17 years after service; the Veteran did not appeal this decision and it is final; it is the last final disallowance of the claim for service connection for a back disability.
2. The additional evidence received since the final Board decision of December 1988 was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the Veteran's claim, and does raise a reasonable possibility of substantiating the claim for service connection for a low back disability.

3. The preponderance of the evidence is against a finding that the Veteran has a current low back disability that had an onset in service, or is otherwise related to active service.

4. The preponderance of the competent evidence of record is against a finding that the Veteran has residuals of head trauma, to include TBI, that had an onset in service, or are otherwise related to his head injury in service.

5. The Veteran's residual contusion laceration scar has not been shown to have more than one characteristic of disfigurement. 

6. The Veteran's residual contusion laceration scar has been manifested by no more than complaints of pain.

7. The Veteran's PTSD and depressive disorder symptoms were productive of no more than occupational and social impairment with reduced reliability and productivity, but not deficiencies in most areas such as work, family relations, judgment, thinking, or mood.

8. Resolving reasonable doubt in the Veteran's favor, additional disability, including an abdominal hernia, was caused by the surgery he underwent in March 2006 and was the result of an event that was not reasonably foreseeable.






CONCLUSIONS OF LAW

1. New and material evidence has been received since the final December 1988 Board decision, and the claim for service connection for a low back disability is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2016).

2. A low back disability was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

3. Residuals of head trauma, to include TBI, were not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

4. The criteria for an initial rating in excess of 10 percent for disfigurement due to residual contusion laceration scar have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7800 (2016).

5. The criteria for an initial rating in excess of 10 percent for residual contusion laceration scar due to pain have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7804 (2016).

6. The criteria for an initial rating in excess of 50 percent for PTSD and depressive disorder have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2016).

7. The criteria for entitlement to VA compensation, under the provisions of 38 U.S.C.A. § 1151 for additional disability, resulting from the Veteran's surgery at the Indianapolis VAMC in March 2006, have been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. § 3.361 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issues decided in the instant document, VA provided adequate notice in letters sent to the Veteran in July 2009 and February 2010.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims.  VA has obtained all identified and available service and post-service treatment records, and neither the Veteran nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  VA examinations were also conducted in March 2010, June 2010, March 2013, and May 2013.  In January 2017 written argument, the Veteran's representative argued it was "not certain" that the examination conducted in conjunction with the Veteran's claim for a TBI "[met] the current criterion for an adequate examination."  Specifically, the representative noted that the VA examiner outlined the symptomatology of a TBI, recognized that the Veteran had a traumatic injury to the head, but "then opined that she [could not] provide a diagnosis or assign the symptomatology to TBI, without resorting to mere speculation."  The representative indicated this raised a question of competency.  However, as will be discussed in greater detail below, the Board does not find the June 2010 VA examiner's opinion to be inadequate on this basis as she explained why she could not provide an opinion without resorting to mere speculation.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  In summary, the Board finds that appellate review may proceed without prejudice to the Veteran with respect to her claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. New and Material Claim

To reopen a claim following a final decision, new and material evidence must be submitted.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade, 24 Vet. App. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

By December 1988 decision, the Board denied service connection for a back disability, based on findings that a chronic back disability was not present during service and was not present until 17 years after service.  The Veteran did appeal this decision and it is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 3.156(b).

The evidence of record at the time of the December 1988 Board decision included service treatment records (STRs) and VA and private treatment records.  STRs showed that in March 1968, the Veteran was treated after he hurt his back lifting sandbags and a spare tire.  The diagnosis was minimal lower back strain.  On a separation report of medical history, the Veteran denied that he then had or had ever had back trouble of any kind.  The report of the separation medical examination revealed no report or finding of back problems.

A VA treatment record dated in June 1987 revealed that the Veteran complained of chronic lower back pain.  An x-ray of the lumbosacral spine showed no definite abnormalities.

On a VA examination in September 1987, it was noted that lumbosacral spine X-rays revealed there was a mild disc space loss.  The Veteran reported he had received treatment for his back beginning in 1976.  The examiner concluded that the Veteran had a history of lumbosacral strain and opined that the disc space loss might indicate mild degenerative disc disease.  

In a letter dated in August 1988 from a private chiropractor, the Veteran's back condition was diagnosed as a lumbosacral strain with sciatic neuralgia, subluxation at L5 and, disc degeneration at L5 - S1

Evidence submitted subsequent to the December 1988 Board decision includes VA treatment records, a VA examination report, and the Veteran's statements.  In a statement dated in August 2009, the Veteran reported he hurt his back in Vietnam lifting heavy items, and that his back had bothered him to the present.  

On a VA DBQ examination in October 2013, the examiner opined that the Veteran's minimal low back strain was less likely than not able to cause the current pathology, and that it was more likely that the Veteran's current spine abnormalities developed independently of the event in service.  For rationale, the examiner noted that the diagnosis was minimal low back strain due to heavy lifting, and that the separation examination in September 1965 was normal, that x-rays of the lumbar spine in April 19787 and April 1991 were normal, and that x-rays of the lumbar spine in February 2007 and August 2008 revealed mild degenerative joint disease.  

In reviewing the record since the December 1988 Board decision July 2006, in light of Shade v. Shinseki, the Board finds that the Veteran's statements that he has had back problems since service are new, when considered with the evidence previously of record, and also relate to an unestablished fact that may provide a reasonable possibility of substantiating his claim, including under this new theory of entitlement.  Thus, new and material evidence has been submitted since the December 1998 Board decision, and the claim should be and is hereby reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

III. Service Connection Claims

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Service connection for certain "chronic" diseases, such as arthritis, may also be established based on a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, some medical issues fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); see also Jandreau v. Nicholson, supra (lay persons not competent to diagnose cancer).  

1. Low Back Disability

Review of VA treatment records and the VA examination report in 2013 show that the Veteran has a current low back disability.  As noted above, STRs show that in March 1968 the Veteran was treated after he hurt his back lifting sandbags and a spare tire, and the diagnosis was minimal lower back strain. 

Post-service, in June 1987, the Veteran was seen for complaints of chronic lower back pain, but an x-ray of the lumbosacral spine was negative.  On a VA examination in September 1987, an x-ray revealed mild disc space loss in the lumbosacral spine.  Subsequent VA treatment records show that the Veteran was seen for complaints of low back.  

What is missing is competent medical evidence of a link between the Veteran's current low back disability and service.  In this regard, in 2013, a VA examiner opined that the Veteran's minimal low back strain in service was less likely than not able to cause the current pathology, and that it was more likely that the Veteran's current spine abnormalities developed independently of the event in service.  The Board finds the VA examiner's opinion to be probative and persuasive as to whether a current low back disability may be related to service, as the opinion is definitive, and supported by adequate rationale and the Veteran's medical history.  Moreover, he has not submitted or identified any medical opinion/evidence to the contrary.

The Board has carefully considered the statements and contentions of the Veteran, to include his assertions that he has suffered from back pain continuously since service, but finds that the weight of the competent medical evidence is contrary to those contentions.  Although he is capable of describing the history in this case as well as any symptoms, his statements cannot serve to address questions of causation or aggravation, because those are medical questions beyond the purview of lay knowledge.  See Kahana v. Shinseki, supra; see also Jandreau v. Nicholson, supra. 

The preponderance of the evidence is therefore against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for a low back condition must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

2. Residuals of Head Trauma

The Veteran essentially contends he injured his head in service, and as a result has current residuals of head trauma.  On a formal Application for Compensation (VA Form 21-526) received in May 2009, the Veteran claimed service connection for residuals of head trauma, to include scars, which he claimed began in 1965.   

STRs show that in November 1965, the Veteran was seen in the emergency department after he fell down the barracks stairs and sustained a 11/4 inch laceration to his left posterior scalp.  The laceration was cleaned and closed with 4-0 nylon.  No dressing was applied and he was to return to the clinic in one week.

On a VA examination in June 2010, the problem was listed as residuals of head trauma, to include a scar.  It was noted that in November 1965, the Veteran fell down the stairs, from top to bottom, and had a laceration and bleeding.  He was not sure if he had loss of consciousness, but remembered the fall and being in the emergency room and having the laceration sutured.  The examiner indicated that the Veteran did not have a TBI during service.  The examiner was asked to provide an opinion as to whether the evidence showed current residuals of head trauma that were at least as likely as not the result of in-service head injury, but the examiner could not resolve this issue without resorting to mere speculation.  For rationale, the examiner noted that the fall in question was many years ago, that the history was not clear, that there was no record of loss of consciousness, alteration of consciousness, or post-traumatic amnesia.  The examiner indicated it would therefore be completely speculative to diagnose the Veteran with a TBI, and noted also that the symptoms associated with mild TBI usually improved in the following months.  It was further noted that the Veteran had a history of headache, sleep disruption, and associated fatigue, memory deficits, and irritability, which did not appear to have interfered with his time in service nor his ability to perform his occupation.  It was also noted that historically the symptoms appeared to wax and wane somewhat, and that stress seemed to be the cause as well as the exacerbating factory.  The examiner observed that all of these symptoms could be associated with PTSD, anxiety, and stress, which the Veteran also endorsed.  

As noted above, the Veteran contends he injured his head in service, and as a result has current residuals of head trauma.  The record reflects he did sustain head trauma in service in 1965.  In that regard, service connection has already been awarded for residual contusion laceration scar, resulting from the incident in service where the Veteran fell down the stairs and injured his head.  Review of the record, however, does not show the presence of a current disability (beyond the scar), as the Veteran has not been shown to have any current residuals of an injury to the head in service.  On the VA examination in June 2010, the examiner indicated it would be speculative to diagnose the Veteran with a TBI, and noted that the Veteran had a history of headache, sleep disruption, and associated fatigue, memory deficits, and irritability, all of which could be associated with the Veteran's PTSD, anxiety, and stress.  The Board also notes that the VA examiner was not able to provide an adequate medical opinion without resorting to mere speculation.  When a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  The June 2010 VA examiner indicated the specific reasons why he could not render a medical opinion, and it is clear the VA examiner reviewed the record.  See Jones v. Shinseki, supra.  For these reasons, the Board finds that the June 2010 VA medical opinion is adequate.  Thus, the Board concludes that the weight of the competent and credible evidence establishes that the Veteran has not been shown to have a current disability or current residuals of head trauma in service, aside from the previously service-connected scar.  See Brammer v. Derwinski, supra.  

With regard to the Veteran's contentions that he has current residuals of head trauma, it is clear that he sustained an injury to his head during active service.  The Board notes that while the Veteran is competent to describe his symptoms and observations, he is not competent to opine as to medical diagnosis or etiology of a disorder.  See Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra. 

In sum, the most competent and credible evidence of record establishes that the Veteran has not been shown to have current residuals of the head injury in service.  Thus, the Board must conclude that the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for residuals of head injury must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.

IV. Increased Rating Claims

Disability evaluations are determined by application of the VA Schedule for Rating Disabilities, which is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has been established and a higher initial disability rating is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of the veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

1. Residual Contusion Laceration Scar

The record reflects that the Veteran has a scar on the back of his head, just above the base of the skull, on the left side of the scalp, which resulted from the head injury he sustained in service when he fell down the barracks stairs.

By rating decision dated in March 2011, the RO granted service connection for residual contusion laceration scar, and assigned a 10 percent rating, pursuant to Diagnostic Code (DC) 7800, due to the scar's maximum width of .75 cm, as one characteristic of disfigurement.  The RO also granted service connection for residual contusion laceration scar due to pain, and assigned a 10 percent rating, pursuant to DC 7804.

The rating schedule for evaluating scars was revised and amended in 2008.  See 73 Fed. Reg. 54708-12 (Sept. 23, 2008).  The effective date of the revisions is October 23, 2008, and the revised criteria apply to all applications for benefits received by VA on or after that date.  Because the Veteran's claim was received after October 23, 2008, the revised criteria will be applied in his case.

Diagnostic Code (DC) 7800 rates scars based upon disfigurement of the head, face, or neck.  Pursuant to DC 7800, a 10 percent rating is warranted if there is one characteristic of disfigurement.  A 30 percent rating is warranted if there are visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features [nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips], or if there are two or three characteristics of disfigurement.  A 50 percent rating is warranted if there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features [nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips], or if there are four or five characteristics of disfigurement.  An 80 percent rating is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features [nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips], or if there are six or more characteristics of disfigurement.  38 C.F.R. § 4.118, DC 7800.

The eight characteristics of disfigurement are:  (1) A scar five or more inches (13 or more centimeters) in length; (2) A scar at least one-quarter inch (0.6 centimeters) wide at its widest part; (3) The surface contour of the scar is elevated or depressed on palpation; (4) The scar is adherent to underlying tissue; (5) The skin is hypo- or hyper-pigmented in an area exceeding six square inches (39 square centimeters); (6) The skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); (7) There is underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); (8) The skin is indurated and inflexible in an area exceeding six square inches (39 square centimeters). Id.

Additionally, under DC 7804, one or two superficial scars that are unstable or painful on examination warrant a 10 percent rating.  Three or four scars that are unstable or painful warrant a 20 percent rating.  Five or more scars that are unstable or painful warrant a 30 percent rating.  38 C.F.R. § 4.118, DC 7804.  

A note, following the criteria, defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar. Id.

The Veteran contends he should be entitled to an initial rating in excess of 10 percent for his service-connected residual contusion laceration scar, based on characteristics of disfigurement, as well as an initial rating in excess of 10 percent for his service-connected residual contusion laceration scar, based on pain.  

On a VA examination in June 2010, it was noted that the Veteran had no skin breakdown over the scar, but he reported having pain.  Physical examination revealed that the maximum width of the scar was .75 centimeters and maximum length was 2.25 centimeters.  The scar was superficial, had no inflammation, no edema, no keloid formation, and no underlying soft tissue loss; the skin was not indurated or inflexible, the contour was not elevated or depressed, the scar was not adherent to the underlying tissue, and the scar had no other disabling effects.  Examination of the scar further revealed that the skin had an area of abnormal texture with an area of less than 6 sq. in. (39 sq. cm.) that was smooth, shiny, and pallor, and the skin area had an abnormal pigmentation in an area of less than 6 sq. in. (39 sq. cm.) with discoloration lighter than normal.  The diagnosis was residual contusion laceration scar.  No photographs were taken; the examiner noted that there was no showing or gross distortion or asymmetry due to the scar.  It was noted that the Veteran had retired in 2010, and that the scar had no significant effects on his occupation or daily activities.  

Based on the forgoing VA examination report, a March 2011 rating decision granted separate 10 percent ratings for a residual contusion laceration scar due to the laceration wound to the back of the head.  VA treatment records are otherwise silent for complaints or findings regarding this residual scar.  In considering whether ratings in excess of 10 percent are warranted, the Board notes that the competent evidence of record shows only one scar resulting from the head injury in service, no visible or palpable tissue loss, and no gross distortion or asymmetry of one feature or paired set of features due to the scalp wound with residual scar.  Moreover, there has been no competent evidence that the scalp wound with residual scar resulted in two or three of the characteristics of disfigurement listed in the rating criteria.  As noted above, on VA examination, there was evidence that the scar was at least one quarter inch (.6 cm.) wide at its widest part, but none of the other characteristics of disfigurement were shown.  

In summary, and for the reasons and bases set forth above, the Board concludes that the preponderance of the evidence of record is against the assignment of a rating in excess of 10 percent for the service-connected residual contusion laceration scar, due to pain, and against the assignment of a rating in excess of 10 percent for disfigurement due to the service-connected residual contusion laceration scar.  Consequently, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.

2. PTSD and Depressive Disorder

The Veteran contends he should be entitled to an initial rating in excess of 50 percent for PTSD and depressive disorder.

The Veteran's PTSD has been evaluated under 38 C.F.R. § 4.130, DC 9411.  Pursuant to DC 9411, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

Under DC 9411, a 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact occupational and social impairment.  Vasquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  See Vasquez-Claudio, 713 F.3d at 118. 

Review of the record shows that the Veteran underwent a VA examination in 2010, and there are VA treatment records showing ongoing psychiatric treatment from 2009 through 2015.

VA treatment records show that in August 2009, the Veteran reported several psychosocial stressors including his spouse having dementia, being unemployed since May 2009, and having financial concerns, as well as recent worsening of his sleep and being irritable and easily bothered.  He wanted to run away due to the amount of stress.  He reported that his wife had dementia due to a cerebral hemorrhage eight years ago, and she was unable to speak or comprehend language well.  He reported he attempted to exercise regularly, and went to church.  He had two sisters in the area for support.  He denied any suicidal/homicidal ideation, plan, or intent.  Mental status examination revealed his mood was dysphoric, he maintained good eye contact, his affect was sad, his speech was normal, his motor activity was within normal limits, and there was no tangentiality, circumstantiality, or thought blocking.  He denied hallucinations and delusions.  It was noted that he complained of depressive symptoms worsened due to a recent increase in psychosocial stressors, and he was amenable to starting antidepressant treatment and participating in short term cognitive behavioral therapy to address situational depressive symptoms and to improve coping behaviors.  The provisional diagnoses include adjustment disorder with depressed mood, rule out depression, and history of generalized anxiety disorder.  

In November 2009, the Veteran was seen as entertaining occasional suicidal ideation because of ongoing stress.  He presented as severely depressed and anxious, and exhibiting many of the symptoms of PTSD including hyperarousal, anxiety, depression, intrusive thoughts, and impaired self-reference.  It was noted that he was invested in tamping down his anger and this greatly reduced his threat to others, but he also seemed to be preoccupied with suicidal thinking.  The Veteran maintained reasonably good reality testing, although dissociative tendencies were apparent at times in the form of flashbacks or similar phenomena.  The Veteran was thought to be an appropriate candidate for PCT and his lethality to himself was to be monitored during his involvement in this.  The diagnoses included major depression, recurrent PTSD, and personality disorder with schizoid and dependent features.

On a psychology outpatient note in February 2010, the Veteran complained of increasing anxiety and anger since his wife's dementia had worsened.  Discussion revealed he believed his anxiety was better so he had quit using his medication two months prior, with his mood then worsening, and also stopped attending PCT sessions due to the copay.  He was encouraged to keep his next PCT session and complete a means test as his financial status had changed.  He reported some suicidal ideation as he "want[ed] this to be over", felt exhausted and at times hopeless, but denied he would ever act to harm himself or another person, and reported he had turned to religion and exercise for support at this time.  In a primary care note dated in February 2010, the Veteran was seen for increased nocturia.  He was found to be very anxious, and almost in tears, stated he had been taking his Celexa, and denied suicidal and homicidal ideation.  He reported he was not able to tell whether nocturia was making him wake up or he was unable to sleep due stress and anxiety.  It was also noted that he was extremely anxious because of fear that something was wrong, as well as his wife being ill.  

In March 2010, the Veteran was seen for individual psychotherapy and reported a chronic problem with sleep and with what he called panic attacks.  He reported he woke up in a panic where he was fearful and full of worry and unable to go back to sleep.  He discussed the stress of being a constant caretaker knowing eventually he would have to place his wife in a nursing home due to dementia.  The Veteran agreed to take breaks from caretaking noting he had a sister who could relieve him from time to time, and he reported he met with friends from time to time who talk about their own stress related to caretaking and that this was his support group.  The clinician's assessment was that the Veteran was not suicidal or homicidal.

On a VA examination in March 2010, it was noted that the Veteran was being treated or a mental disorder with an anti-depressant and individual psychotherapy, and his response to therapy was fair.  He reported that the PCT program and medication helped him a little.  With regard to his psychiatric symptoms, the Veteran reported that he got nervous and had a depressed mood 3/4 of the time, and his motivation was low.  He endorsed anger about various issues, and walked to manage his anxiety.  When he felt depressed, he isolated himself.  He reported he had been married 38 years, got along with his wife, and his home life was okay.  He remained in contact with his living siblings.  He had friends he saw on occasion, and liked to walk and go bowling once a month.  He reported he liked to be outside and liked to read.  On objective examination he was found to be oriented and neatly groomed, his psychomotor activity and speech were unremarkable, affect was flat, and mood was anxious.  He had an attention disturbance and was easily distracted.  He had a cooperative and guarded attitude toward the examiner.  He had racing thoughts with unremarkable content.  He denied delusions or hallucinations.  He had good judgment and insight.  He reported sleep impairment, including panic attacks at night, and being unable to go back to sleep after having a nightmare.  He reported at one point he would go days without sleeping, saying he was afraid to go to sleep.  No inappropriate behavior was noted, and he did not have obsessive or ritualistic behaviors.  He denied homicidal thoughts.  It was noted that suicidal thoughts were present, and the Veteran thought about suicide, but did not have a plan and wondered if he would be better off dead.  He had good impulse control.  It was noted that he had problems with activities of daily living, reporting that his motivation made these difficult.  His recent and immediate memory were mildly impaired.  His PTSD symptoms included recurrent and intrusive distressing recollections of traumatic service events, avoidance behaviors, and feelings of detachment from others, restricted range of affect, irritability, and hypervigilance.  It was noted that his PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  His PTSD symptoms were described as chronic, occurring daily, and moderately impairing both occupationally and socially.  He reported he was irritable, avoided crowds, could not stand conflict, was always alert in public, and could trust very few people.  His usual occupation was truck driver, rail road, and he was not currently employed.  He had retired in March 2010, as he was eligible by age or duration of work.  The diagnoses included PTSD, chronic and depressive disorder.  A global assessment of functioning (GAF) score of 57 was assigned.  The examiner opined that the Veteran did not experience total occupational and social impairment due to PTSD signs and symptoms, but that he did experience reduced reliability and productivity due to PTSD symptoms.  The examiner noted that the Veteran's irritability resulted in some poor social interaction when he was working, and his lack of trust in others had perpetuated isolation.  His hypervigilance increased his desire to isolate himself, his re-experiencing contributed to his depressed mood and fatigue, and his depression exacerbated his PTSD symptoms.  

VA treatment records show that in April 2010, the Veteran reported his mood and anxiety had improved a little, but he had difficulty sleeping, felt down at times, and had panic attacks which lasted 2 to 3 hours.  On mental status examination his speech was mostly relevant, mood was neutral, affect was blunted, and there was no evidence of psychosis or racing thoughts.  He did not endorse thoughts of self-harm or violence, and was future-oriented to continuing group therapy.  

In October 2011, the Veteran reported being lonely and depressed, as he missed his wife who had died in August.  He had no children and no one who checked in on him.  He attended church 2 to 3 times a month, and planned to go back to the Vet-to-Vet group that night.  He knew he should get out more, but found that people irritated him.  He endorsed a recent increase in medication as beneficial and he had more motivation to pick up around his home.  His reported decreased exercise, and sometimes he preferred to stay in bed.  His sleep was erratic, and he endorsed PTSD symptoms of hyperarousal, hypervigilance, numbing, and avoidance.  He often woke up at night in a panicked state with his heart racing and feeling frightened, but he could not remember what woke him, but often thought he heard something at the windows.  He was still hypervigilant.  He had anxiety during the day, and often noted sweaty palms and a feeling of the need to escape places.  Also in October 2011, he reported having panic attacks and nightmares.  On mental status examination, he had adequate hygiene and good eye contact, and his mood was noted as grieving with a constricted but cooperative demeanor.  He reported he often thought it would be easier to not be here, but believed it was an abomination to take his life, so he would not do it.  He then went on to say that if he was, he would not tell anyone.  He denied a known intent or plan, and his insight and judgment appeared to be good.  In December 2011, it was noted that the Veteran continued to grieve for his wife, but was more hopeful and indicated it would get better in time.  He had increased his church participation and enjoyed phone calls from friends, but preferred to isolate and avoided crowds.  His nightmares had decreased in occurrence and intensity, but his sleep was still broken with hypervigilant routines, and it was noted that he had mild audio/visual hallucinations of hearing pecking at the door at night.  Numbing was also noted.  He denied flashbacks.  He denied suicidal ideation that day, stating he was more hopeful and beginning to identify things he would like to do in the new year.  He denied homicidal ideation, and denied any known intent or plan. 

In April 2012, the Veteran was seen for medication management and reported he was getting out more and visiting with family and friends.  He felt his depression and grief were lifting and he was more hopeful.  He reported increased attendance at church.  His appetite was better, and he was trying to walk a few minutes each day.  He was assessed as future-oriented.  His PTSD symptoms included hyperarousal, avoidance behaviors, and nightmares.  He continued to hear knocking at the door but no one was there, which appeared to be more from anxiety and hyperarousal rather than a true psychosis.  He denied visual hallucinations.  On mental status examination, his mood was getting better, and he denied anxiety.  He denied suicidal ideation or risk of harm to others, and denied any known intent or plan.  His insight and judgement appeared to be good. 

In September 2012, the Veteran reported recent feelings of suicide, but stated he did not currently feel suicidal and had no plans to harm himself.  In December 2012, it was noted that his mood was up and down.  His sleep was not good, and he reported that he sometimes got irritable and wanted to be alone, but other times had meals with friends, went to church, and drove to Kentucky to see friends.  He admitted to being lonely at times, and still not willing to take on other activities to thwart loneliness or isolation.  He reported his sleep was often bothered by racing thoughts and loneliness.  It was noted that the still wanted to avoid stronger medications or increasing his medications for mood or sleep.  His PTSD symptoms included hyperarousal, nightmares, avoidance behaviors, and numbing, and he denied hearing noises at night.  On mental status examination, he had adequate hygiene and good eye contact, and his mood was noted to be "up and down".  He was less anxious at night, but was lonely.  He had a relaxed and cooperative demeanor.  His thought process was unremarkable, and he denied hallucinations.  He said there were times he wished he was not alone.  He denied being at risk of harming himself or others.  He continued to think about moving to be near friends and family.  

In November 2013, the Veteran complained he got edgy sometimes.  He admitted that the upcoming holidays highlighted and exacerbated his loneliness.  He missed his wife and also had ongoing thoughts of Vietnam.  He preferred to be alone, feeling others did not understand him.  He did not get out much and had little exercise.  He denied being at risk of harming himself or others.  He isolated and avoided interacting with others when his mood was irritable.  His sleep was broken often with frequent waking.  He had hyperarousal and nightmares, avoidance, numbing, and denied hearing noises at night.  His sleep was fragmented, but he denied hallucinations.  He reported that at times he wished he were not alone.  He denied being at risk of harming himself or others.  He did not express any intent of a plan to harm himself when asked, and denied any known intent or plan.  

In December 2014, the Veteran reported he was sleeping better and had dreams, but denied nightmares.  He reported that not all of his dreams were good, and that some dreams were disturbing and sad, based off of his mood that day.  His depression still was not good, and he had bad days that were very bad and it was hard to get back up again.  His current mood was described as having periods of depression and trying to stay busy.  He reported going on trips to Cincinnati and Louisville to visit friends and family.  He still self-isolated, and did not always enjoy being around people, but recognized this was not healthy so he forced himself to be engaged and felt better when he did not ponder on the negative.  His appetite was good and he had gained a few pounds since the cold weather.  He continued to grieve for his wife and was lonely.  He denied suicidal ideation.

In April 2015, the Veteran reported he tried to abruptly stop his Sertraline and noted increased anxiety and depression, but had since restarted medications and noted benefits.  On examination he was noted to have mild depressive symptoms around missing his wife, but admitted it had gotten better.  He had mild anxiety around recently having his car stolen, causing appropriate anger and interrupted sleep some nights.  He felt his mood was improving as he worked through the process, his appetite remained good with reasonable energy, and he was trying to exercise more.  It was noted that the Veteran did not always get out and socialize, often preferring to do things alone, and then he got lonely.  He reported traveling to see friends when he could.  It was noted that his mental status examination was mostly unchanged that day, as he was assessed as having excellent hygiene and good eye contact.  He had situational anxiety around the loss of his car.  He had a matter of fact approach to his mood and coping.  He was found to be relaxed and cooperative, and his thought processes was unremarkable.  He denied hallucinations, and denied being at risk of harm to himself or others.  There was no expression of intent of a plan to harm himself when asked, and he denied any known intent or plan.  Insight and judgment appeared to be good.

In September 2015, the Veteran's diagnoses were listed as depressive disorder, anxiety disorder, PTSD, and schizoid and dependent features.  On examination, he admitted he was more irritable, and his mood was anxious with worry and wanting to know the results of his cardio testing.  He was restless, often snapped at people, and was upset by little things.  His sleep remained the same, and he was not able to tolerate other people's way of thinking and often felt a need to right the perceived wrongs of the world.  In November 2015,  it was noted that the Veteran continued to live alone, went to McDonalds several times a week to get out of his home and to socialize with others.  He attended church once a week, relying on his faith and Bible reading to cope, and was experiencing mild bereavement of his wife's death.  He had a lack of social supports, and had a few friends he kept in touch with by phone.  On mental status examination, his speech was rapid and at times pressured when talking about politics or religion, and his mood was described as irritable with a congruent affect.  His thought processes were logical, sequential, and concise.  He was resistant to the suggestion of increasing outside contacts or changing his medication regimen.  He denied hallucinations, denied being at risk of harming himself or others, and did not express intent of plan to harm himself when asked.  His judgement was good, and it was noted that the Veteran knew he was irritable and hard on others, but was  unwilling to devise ways to change.

The Board must determine whether the Veteran is entitled to an initial disability rating in excess of 50 percent for PTSD.  In that regard, the Board finds that the aforementioned lay and medical evidence reflects that the Veteran's symptoms do not meet or approximate the criteria for a 70 percent rating for this period.  As noted above, a 70 percent evaluation for PTSD contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to various symptoms.  Review of the record shows that the Veteran's symptoms of chronic sleep impairment, depression, anxiety, panic, nightmares, isolating and avoidance behaviors, irritability and anger, hyperarousal, hypervigilance, and numbing behaviors are well documented.  

In considering the criteria for a 70 percent rating, with regard to work, while the VA examiner noted that the Veteran's irritability resulted in some poor social interaction when he was working, the record reflects that the Veteran retired as a truck driver, in 2010, due to age or time in.  With regard to judgment and thinking, review of mental status examinations from 2009 through 2015 show there have been minimal to no deficiencies in the Veteran's thought processes, insight, and judgment.  

With regard to family relations, the Board notes that the Veteran has not had an inability to establish and maintain effective relationships - rather, he has maintained relationships with family and friends, as contemplated by the 50 percent evaluation.  On the VA examination in 2010, he reported he had an okay relationship with his wife, who unfortunately died in 2011, and he was primarily her caretaker prior to her death and during the course of this appeal, as she suffered from dementia.  He had a good relationship with other family members and relatives, including his sisters who provided him support over the years.  While he reported being irritated by people, preferred to be alone sometimes, and indicated that he did not always enjoy being around people, he also reported going to church regularly and that he maintained relationships with friends through phone calls, activities, and travel.  Although there have been some difficulties with the Veteran's isolating and avoidance behaviors, he has generally maintained relationships with extended family members.  Thus, his isolating and avoidance symptoms have persisted but are not of such similar severity, frequency, and duration to cause an inability to maintain relationships.  

In addition, the Veteran's symptoms did not result in near continuous panic or depression that affected his ability to function independently, appropriately, and effectively during this period.  While he experienced periods of more severe symptoms of panic and depression, the competent evidence shows that the Veteran was still able to independently and effectively function.  On mental status examinations, he has not been found to be spatially disoriented and has had adequate hygiene.  His speech has primarily been within normal limits.  Beyond maintaining his own health, the Veteran was able to care for his wife as her the primary caregiver.  While he was found to have some short term memory problems, he has exhibited good insight, judgment, and cognitive ability, and his thought processes have been assessed as logical, sequential, and concise.  Moreover, while there was at least one finding of obsessional behavior, there has been no finding or showing that any such behavior rose to the level of interfering with routine activities.  There has also been no report or finding of impulse control, and the Veteran has consistently denied homicidal ideation or wanting to hurt others.  The Veteran has primarily denied having any delusions or hallucinations.  While on a few occasions he did report hearing a knocking at night, which were noted to be hallucinations, the examiner noted that these appeared to be more from anxiety and hyperarousal rather than a true psychosis, after which the Veteran consistently denied any type of hallucinations.  

With regard to suicidal ideations, the Board acknowledges that the Veteran has reported suicidal ideation/thoughts on occasion, including in November 2009 and at the March 2010,VA examination.  However, review of the VA treatment records longitudinally from 2009 through 2015 shows that the Veteran consistently denied suicidal ideation on multiple other psychiatric assessments.  Thus, the Board does not find that these few isolated reports of suicidal ideation, while serious and significant, do not alone support the grant of a 70 percent rating, especially in light of the foregoing discussion.  

In reaching this decision, the Board has also considered the GAF score of 57 assigned in March 2010, which contemplates moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or c-workers).  However, the Board finds that this GAF score is not sufficiently supported by accompanying findings to warrant an initial evaluation in excess of 50 percent.  Although a GAF score may be indicative of a certain level of impairment, it is only one factor in determining a veteran's degree of disability.  Brambley v. Principi, 17 Vet, App. 20, 26 (2003).  When considered with the Veteran's total symptomatology during this period, the Board finds that the criteria for a 70 percent have not been met or approximated.  38 C.F.R. § 4.7.  Importantly, it is not shown that the Veteran's symptoms, even when considered as a whole, have resulted in occupational and social impairment with deficiencies in most areas.

The Board also notes that the Veteran has not contended that his psychiatric condition has worsened since his 2010 VA examination, nor does the record suggest this, and thus a remand is not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  In summary, for the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against the assignment of an initial rating in excess of 50 percent for the service-connected PTSD and depressive disorder.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017).

V. 1151 Claim

The Veteran contends that in March 2006, he underwent gallbladder surgery at the Indianapolis VAMC, which ultimately resulted in him developing an irreparable ventral hernia. 

Disability compensation shall be awarded for a "qualifying additional disability" in the same manner as if the additional disability were service connected.  The additional disability qualifies for compensation if the disability is not the result of the Veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination provided under the laws administered by VA.  In order to constitute a qualifying additional disability, the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.  These provisions of law apply to claims received by VA on or after October 1, 1997.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361. 

The determination of whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is to be based on what a reasonable health care provider would have foreseen.  Schertz v. Shinseki, 26 Vet. App. 362 (2013).  The event does not have to be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361 (d)(2).  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  Id.  

VA treatment records show that in March 2006, the Veteran was scheduled to undergo laparoscopic cholecystectomy for removal of a gallstone.  There is annotation in the treatment records showing that he signed informed consents for surgery and for anesthesia.  The record shows he was taken to the operating room, and, due to the large size of the gallstone, the surgery had to be converted to an open cholecystectomy.  Due to dense adhesions and chronic inflammation in the right upper quadrant of the abdomen, the operation also resulted in a right hemicolectomy.  After the surgery, the Veteran developed an abdominal hernia.  In September 2006, he complained of numbness over the incision in the right upper quadrant and a large incisional hernia.  In November 2006, he was seen for evaluation of an abdominal hernia which he wanted repaired.  Examination of the abdomen revealed the subcostal incision was well healed, and there was a small 2 cm. incisional hernia just right of midline.  It was noted that the Veteran's abdominal wall was lacerated most likely secondary to nerve transection during surgery, and the examiner concluded that the small incisional hernia did not need to be repaired at this time.

On a VA DBQ (disability benefits questionnaire) medical opinion dated in March 2013, the examiner noted that the Veteran was supposed to have a simple laparoscopic cholecystectomy and not a traditional incisional cholecystectomy.  The examiner opined that it would be reasonable to foresee a possible complication requiring a traditional incisional cholecystectomy, with a possible abdominal hernia as a complication of this, especially in this case as the Veteran had a large gallstone (per Dr Z.'s 2-15-2006 note) that was not able to be removed laparoscopically.  The examiner noted that in some cases with large gallstones, these are not able to be removed with a laparoscope (depending on their location), requiring a traditional incision, and the reasonable possibility of an ensuing abdominal hernia (in this case due to a wound infection).  The examiner opined it was less likely than not that the irreparable ventral hernia was "an event not reasonably foreseeable", meaning it was not the type of risk that would be disclosed as part of the informed consent procedures shown in 38 C.F.R. § 17.32.

On a VA DBQ (disability benefits questionnaire) medical opinion dated in May 2013, the examiner opined that the Veteran had a very complicated surgical course that was not due to neglect, but due to unforeseeable complications of a cholecystectomy.  It was noted that the Veteran had a very large gallstone (5 cm.), and in trying to remove this stone, his colon was "nicked" due to densely adherent tissue to the colon (per the surgeon's note on 3-7-2006).  The examiner noted that this resulted in a right hemicolectomy, and subsequent to that the Veteran developed a post-operative wound infection, which resulted in a total opening of the wound with drains placed (wound was packed and allowed to heal from the inside out).  The examiner further noted that approximately 3-4 weeks later, a cystic duct stump leak was noted that was treated with a stent.  In addition Veteran was briefly admitted for an acute (very short) course of pancreatitis in April 2006.  The examiner noted that the Veteran now currently has a ventral abdominal hernia that causes constant discomfort and the wearing of a supportive abdominal belt.  

The Board finds that the March 2013 opinion obtained from a VA examiner suggests, but is not clear, as to whether the Veteran's irreparable ventral hernia was an event not reasonably foreseeable.  It appears that the RO requested another opinion from the same VA examiner, and in May 2015, the examiner found that the Veteran had a very complicated surgical course that was not due to neglect, but due to unforeseeable complications of a cholecystectomy, and found that as a result, the Veteran now currently has a ventral abdominal hernia that causes constant discomfort and the wearing of a supportive abdominal belt.  The Board concludes that the May 2013 opinion from the VA examiner is probative and persuasive on the issue of whether the Veteran sustained additional disability resulting from the surgical procedures performed on him in March 2006.  Based on the VA examiner's opinion, and resolving any reasonable doubt in favor of the Veteran, the Board concludes that an additional disability due to VA medical treatment has been established and that such disability was the result of an event which was not reasonably foreseeable.  Thus, entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of the Veteran's abdominal hernia is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




ORDER

New and material evidence having been received, the claim for service connection for a low back condition is reopened, and the reopened claim for service connection for a low back condition is denied.

Service connection for residuals of head trauma, to include TBI, is denied.

An initial rating in excess of 10 percent for disfigurement due to residual contusion laceration scar is denied.

An initial rating in excess of 10 percent for residual contusion laceration scar due to pain is denied.

An initial rating in excess of 50 percent for PTSD and depressive disorder is denied.

Compensation under 38 U.S.C.A. § 1151 for an abdominal hernia, as due to surgery performed at the Indianapolis VAMC in March 2006, is granted.


REMAND

1. Bilateral Hearing Loss and Tinnitus

The Veteran contends he has bilateral hearing loss and tinnitus as a result of his exposure to excessive noise in service.  In that regard, in a statement (VA Form 21-4138) dated in August 2009, the Veteran reported that in service he was exposed to loud noises from 105 and 155 artillery at the outpost where he served.  He reported he was exposed to aircraft noise as part of their duty to guard the airbase in Duc Pho.  He reported that on nightly guard duty there were often assaults and that the enemy used mortars at night to because they were trying to knock out aircraft choppers, planes, and the ammunitions depot.  

Service personnel records show that his military occupational specialty was wheeled vehicle mechanic, and that he was assigned to Company E, 3rd Battalion, 1st Infantry, 11th Infantry Brigade, in Vietnam. 

Service treatment records reflect that on the Veteran's enlistment medical examination in September 1965, audiometric testing revealed right ear decibel thresholds of 10, 0, 0, and 20, and left ear decibel thresholds of 0, 0, 5, and 10, at the respective frequencies of 500, 1000, 2000, and 4000 hertz.  On his separation examination, audiometric testing revealed right and left ear decibel thresholds of 5, 5, 5, and 5, at the respective frequencies of 500, 1000, 2000, and 4000 hertz.  

Review of the record shows that VA has essentially conceded that the Veteran had excessive noise exposure in service.

VA audiological testing in 2009 confirms that the Veteran has hearing loss disability for VA purposes, under 38 C.F.R. § 3.385.  With regard to tinnitus, the Veteran contends he has had ringing in his ears since service.  The Board notes that he is competent to report as to observable symptoms such as ringing in his ears, and tinnitus is the type of disorder associated with symptoms capable of lay observation. See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus there is sufficient evidence of current disabilities of hearing loss and tinnitus.

With regard to a relationship between hearing loss and tinnitus and noise exposure in service, the Board notes that the Veteran is competent to report that he was exposed to noise in service and that he has had hearing loss and tinnitus since then.  What is missing from this case is competent medical evidence linking his current hearing loss disability and/or tinnitus to exposure to excessive noise in service.  

On a VA examination in November 2009, the Veteran reported that in service he was exposed to noise from the artillery that was being fired on his outpost as well as from the airport.  His civilian job involved working as a truck driver for 13 years, and prior to that he worked in a factory which he reportedly did from the time he was 18 years old until 1990.  He reported he used ear plugs in the factory.  He denied a history of recreational noise exposure.  He reported he had bilateral tinnitus, and buzzing in his ears since 1968.  Audiometric testing revealed right and left hearing loss disability as defined by 38 C.F.R. § 3.385.  The examiner noted that an ENT evaluation was recommended due to the asymmetry of the Veteran's hearing loss, with the right ear hearing loss poorer.  The examiner opined that the Veteran's hearing loss and tinnitus were less likely as not caused by or a result of his exposure to artillery noise in Vietnam.  For rationale, the examiner opined that STRs showed the Veteran had normal hearing sensitivity, with no asymmetry, at discharge from service, and that hearing thresholds were improved at the time of discharge in comparison to enlistment thresholds.  The examiner noted that the Veteran subsequently worked in a factory, with potential hazardous noise exposure, and that therefore his hearing loss and reported tinnitus were less likely as not due to his exposure to artillery noise in Vietnam.  

The Board notes that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  After reviewing the November 2009 VA examination report, the Board concludes that such examination/opinion is inadequate.  Specifically, the rationale rendered was inadequate, as the examiner did not explain what the finding that the Veteran had normal hearing sensitivity, with no asymmetry, at discharge, and that hearing thresholds were improved at the time of discharge in comparison to enlistment thresholds, has to do with whether his current hearing loss disability is related to service.  See, Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992)( The laws and regulations do not require in-service complaints of, or treatment for, hearing loss in order to establish service connection), see also Hensley v. Brown, 5 Vet. App. 155, 160 (1993). (when a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.)  In addition, the examiner did not acknowledge the Veteran's competency to report exposure to noise in service and that he has had hearing loss and ringing in his ears since then.  Also, the examiner noted that the Veteran worked in a factory, with "potential" hazardous noise exposure, but did not address the Veteran's report of wearing hearing aids at the factory.  Finally, the examiner noted that an ENT evaluation was recommended due to the asymmetry of the Veteran's hearing loss, but this was not done.  

Thus, the matter should be remanded in order to obtain a VA ENT examination with opinion.  The VA examiner should be advised as to the Veteran's competency to report lay-observable events (exposure to noise in service) and on the presence of symptoms (hearing loss and ringing in the ears), and should again be asked to render an opinion, with supporting rationale, as to whether hearing loss and/or tinnitus may be related to noise exposure in service.

2. Aortic Valve Disease, Status Post Valve Replacement

The Veteran contends that service connection is warranted for aortic valve disease, status post valve replacement, due to herbicide exposure in Vietnam.  The Board notes that a veteran who served in the Republic of Vietnam between January 1962 and May 1975 shall be presumed to have been exposed during such service to an herbicide agent, absent evidence to the contrary.  38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307(a)(6).  In this case, the Veteran did serve in the Republic of Vietnam during the pertinent period; thus he is presumed to have been exposed to herbicides. 

Under 38 C.F.R. § 3.309, certain enumerated diseases, to include ischemic heart disease, associated with exposure to herbicide agents will be service connected if a veteran is found to have been exposed to such an agent.  The Secretary of VA reiterated that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined that a presumption of service connection is warranted.  See, e.g., 72 Fed. Reg. 32,395 (Jun. 12, 2007).  

VA treatment records show that the Veteran has been diagnosed with aortic valve disease.  A review of the record does not, however, reveal any finding of or treatment for ischemic heart disease.  VA treatment records showed that on August 19, 2004, the Veteran underwent aortic root replacement, and two days later he was referred for therapy for cardiac rehabilitation.  It was noted that he was status post CABG (coronary artery bypass graft) on August 17, 2004, and that he had a past medical history of CAD (coronary artery disease).  It appears that both the notation of CABG and CAD are in error as there is no indication in the record that the Veteran ever underwent a CABG procedure, and there is no indication that he has CAD (or ischemic heart disease).  Thus, the Board notes that since the Veteran has not been diagnosed with any heart condition for which the Secretary specifically found a link to herbicide exposure, service connection cannot be presumptively granted.  If there is no presumptive service connection available, as is the case here, direct service connection can be established if the record contains competent medical evidence of a current disease process with a relationship to exposure to an herbicide agent while in military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The record reflects that the Veteran underwent a VA heart examination in June 2010.  It was noted that he had a history of hypertension, valvular heart disease including prosthetic valve, angina, dizziness, and fatigue.  He did not have a history of myocardial infarction, rheumatic fever, hypertensive heart disease, heart rhythm disturbance, congestive heart failure, other heart disease, syncope, or dyspnea.  The diagnoses included aortic stenosis and aortic valve disorder.  The examiner did not, however, address the probable etiology of the Veteran's aortic valve disorder, to include whether it is due to his exposure to herbicides.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, supra.  Thus, a supplemental VA examination/opinion is warranted to address this additional theory of entitlement. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA ENT examination to determine the nature and probable etiology of his bilateral hearing loss and tinnitus.  The examiner be asked to review the claims folder and be asked to provide an opinion as to whether the Veteran's bilateral hearing loss and/or tinnitus is at least as likely as not (50 percent probability or greater) causally related to active service; or whether any such a causation or relationship is unlikely (i.e., less than 50 percent probability).  The examiner should be asked to address the asymmetry of the Veteran's bilateral hearing loss.  The examiner should provide commentary regarding the Veteran's reports of in-service noise exposure and reports of having hearing loss and tinnitus since service, as well as address the significance, if any, of the Veteran wearing hearing aids while working in a factory post service.  The examiner must explain the rationale for any opinion(s) given, and if unable to provide the requested opinions without resorting to speculation, the examiner should so specify, along with an explanation as to why that is so.  If the requested opinions cannot be provided without an audiological examination, then such examination should be scheduled for the Veteran and the examiner should be asked to render the requested medical opinion(s) noted above.  

2. Regarding the claim for service connection for aortic valve disorder, forward the claim to the VA examiner who provided the 2010 VA examination for a supplemental opinion.  The examiner should review the Veteran's claims folder and be requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's aortic valve disorder may be related to his herbicide exposure in service.  The examiner must explain the rationale for all opinions and conclusions reached.  If the examiner is unable to provide the requested opinions without resorting to speculation, the examiner should so specify, along with an explanation as to why that is so.  If the original VA examiner (from 2010) is not available, please forward this request to another qualified examiner in order to comply with the aforementioned request for an opinion.  If deemed necessary by the examiner, a physical examination of the Veteran should be conducted.

3. Thereafter, the issues on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded the appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


